Citation Nr: 0639617	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to recognition as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from June 1945 to December 
1946.  The veteran died in 1989.  Determinations of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) rendered in March 1996, March 2002, and 
June 2003 denied the appellant recognition as the surviving 
spouse of the veteran for VA death benefits.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the June 2003 denial.  

The appellant's claim for service connection for recognition 
as the surviving spouse of the veteran for VA death benefits 
was originally denied in the March 1996 rating.  The 
appellant was notified that same month and did not appeal.  
The March 1996 determination, therefore, represents the last 
final action on the merits of that claim.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  The March 2002 denial represents the 
last final decision on any basis as to the issue of 
entitlement to recognition as the surviving spouse of the 
veteran for VA death benefits.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In the April 2004 Statement of the Case (SOC), the RO 
discussed the prior denials and indicated that the appellant 
had reopened her claim of entitlement to recognition as the 
surviving spouse of the veteran for VA death benefits in 
January 2003.  Notwithstanding the RO's apparent decision to 
reopen this claim, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board involves the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.



FINDINGS OF FACT

1.  The veteran and the appellant were legally married in 
Wicomico County, Maryland in June 1960.

2.  The veteran and the appellant were legally divorced in 
Hillsborough County, Florida in November 1976.

3.  The veteran married a woman not the appellant by legal 
process in June 1982 in Wicomico County, Maryland; he died in 
October 1989 while still married to this woman.  

4.  The appellant married a man not the veteran by legal 
process in June 1988 in Sanford, Florida; and was divorced in 
February 1993 in Seminole County, Florida.

5.  After their divorce in November 1976, the veteran and the 
appellant did not thereafter enter into marriage with each 
other prior to the veteran's death.

6.  An unappealed March 2002 RO determination denied the 
appellant's claim for entitlement to recognition as the 
surviving spouse of the veteran.

7.  Additional evidence submitted since the unappealed March 
2002 RO determination is either cumulative or redundant and 
the additional evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and it does not 
raise a reasonable possibility of substantiating the claim of 
whether the appellant should be established as the surviving 
spouse of the veteran for VA benefits purposes.




CONCLUSIONS OF LAW

1.  The March 2002 RO determination that denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran is final.  38 U.S.C.A. § 7105 
(West 2005); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2006).

2.  The evidence received subsequent to the March 2002 RO 
determination is not new and material, and it does not serve 
to reopen the appellant's claim of entitlement to recognition 
as the surviving spouse of the veteran.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d)).  

However the United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In this case, the facts concerning the dates and places of 
both the appellant's and the veteran's marriages and divorces 
are not in dispute.  Resolution of the appellant's claim is 
dependent on interpretation of the regulations pertaining to 
the definition of 'marriage' and 'spouse'.  As will be shown 
below, the Board finds that the appellant is not entitled to 
recognition as the surviving spouse of the veteran because 
both she and the veteran were legally married to other people 
at the time of the veteran's death.

Thus, there is no reasonable possibility that further 
assistance would aid in substantiating the claim because the 
law, and not the evidence, is dispositive.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The facts in the instant case 
are not in dispute.  In such a case, further evidentiary 
development will not change the law or its application to the 
facts.  See Frankel v. Derwinski, 1 Vet. App. 23, 25 (1990) 
(holding that the appellant had no entitlement to benefits as 
surviving spouse because she was divorced from veteran at 
time of death).  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance by VA are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Furthermore, the duty to notify and assist provisions have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).



The Merits of the Claim

The appellant contends that she is entitled to recognition as 
the surviving spouse of the veteran because she was married 
to him for more than sixteen years, because they had children 
together and because she became disabled while she was 
married to him.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  Spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
Except as otherwise provided, surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).

The evidence of record at the time of the RO's March 2002 
determination reflected that the appellant and the veteran 
were married to each other in June 1960, and then divorced in 
November 1976.  The record indicates that both the appellant 
and the veteran married another person after their divorce in 
March 1977, and that they remained married to these other 
people at the time of the veteran's death in 1989.  Thus, the 
appellant was married at another man at the time of the 
veteran's death and the veteran was married to another woman 
at the time of the veteran's death.

Therefore, in order to support her claim of entitlement to 
recognition as the surviving spouse of the veteran, the 
appellant must produce evidence, which in conjunction with 
the evidence already of record, shows that she was not living 
with a person of the opposite sex or holding herself out 
openly to the public as the spouse of such other person, 
prior to the veteran's death, or that the relationship with a 
member of the opposite sex to whom she had previously held 
herself out openly to the public as spouse had terminated 
prior to the veteran's death.  The appellant must also show 
that her marriage to her last husband was void, annulled, or 
terminated prior to the veteran's death.  The Board finds 
that there is no new evidence of record that shows that the 
appellant has met those criteria.

Records submitted after the March 2002 RO determination 
include written statements from the appellant.  In her most 
recent statement, received in August 2006, the appellant 
stated that she was unable to appear for her scheduled Travel 
Board hearing because she was busy with the details of her 
upcoming wedding.  After a review of the record, the Board 
concludes that this evidence is not new and material.  
Accordingly, the claim is not reopened.  


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran for purposes of VA death 
benefits, the benefits sought on appeal are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


